Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see (pgs. 8-12), filed 08/09/2021, with respect to Double Patenting have been fully considered and are persuasive.  The Double Patenting rejection has been withdrawn. 
Applicant’s other arguments filed 08/09/2021 have been fully considered but are not persuasive. Regarding claim 21, applicant argues (pg. 14-15 of the Remarks) that the database disclosed by Sandoval is not “dynamically loaded” in other words Sandoval does not “load, based on the detected command, a database into the local content element insertion program.” Examiner respectfully disagrees. Sandoval teaches (¶0018) a single mass insertion message may be sent and received for processing by the targeting engine (i.e., local content element insertion program) that information (i.e., a command) included in the message is used to generate insertion instructions and to pre-load the database with the instructions. While Sandoval’s database indeed has pre-loaded instructions, the database itself is pre-loaded after (i.e., in response to) the mass insertion message.
Applicant further argues (pg. 16-17 of the Remarks) that Markel does not teach “a first content element, a second content element, and a third content element having a layering order in the video the first content element, the second content element, and the third content element having three- dimensional information allowing at least one of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-25, 28, 30-32, 35, 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Reitmeier et al. (US 20060130111, hereinafter Reitmeier), Tischer et al. (US 20080195938, hereinafter Tischer), Sandoval (US 20090165035), and Markel et al. (US 20020057286 A1, hereinafter Markel).
Claim 21, “An affiliated entity for communication with a television network, the affiliated entity comprising: a memory storing a command detection program and a local content element insertion program” Reitmeier teaches (¶0025) a local affiliate station receives an original national program feed, and can choose to insert local content into one or more windows originally occupied by national content/centrally generated content; (¶0030-¶0031, ¶0023, and ¶0026) centrally generated content 302 includes data which indicates (i.e., a command) what portion may be modified, computer system arranges locally generated content into one or more portions of the centrally generated content that have been identified as modifiable (i.e., local content insertion); (¶0034 and ¶0038) automation and control of the combination of video streams can be handled by known computer system that includes processor and memory with software implementing the present invention. Thus Reitmeier’s software implements the identifying of portions and modification of portions.
As to “and a processor configured to: receive an …stream carrying a video from the television network, the … stream including a command” Reitmeier teaches (¶0031 and ¶0035) receiving and descrambling centrally generated content and that includes data (i.e., command) indicating which portion of the centrally generated content may be modified; (¶0034) automation and control of the combination of video streams can be handled by known computer system that includes processor; (¶0027) stream is a digital stream; (¶0044) context of a national and local television broadcast, invention could be used on content stream including internet content.

As to “and transmit the modified video to a display.” Reitmeier teaches (¶0010) modified program is distributed to one or more users.
Reitmeier does not teach that the IP stream is “Internet-protocol-based (IP-based).” However, Tishcer teaches (¶0027) internet protocol television (IPTV) distribution. Therefore, it would have been obvious to a person a having ordinary skill in the art before the effective filing date of the invention to modify the system of Reitmeir to use IPTV distribution as taught by Tishcer for the benefit of reaching a wider audience. 
Reitmeier and Tischer do not teach “load, based on the database command, a database into the local content element insertion program” and “retrieve, based on the detected command, data from the database loaded into the local content insertion program.” However, Sandoval teaches (¶0018) a single mass insertion message may be sent and received for processing by the targeting engine (i.e., local content element insertion program) that information (i.e., a command) included in the message is used to generate insertion instructions and to pre-load the database with the instructions; (¶0021) pre-loaded instructions may be updated to change the commercials specified for insertion; (¶0022) database can be pre-loaded with instructions; (¶0024) insertion opportunities may be scheduled according to events, for example, timestamps or other indicators delivered with the content feed. Therefore it would have been 
Reitmeier, Tischer, and Sandoval do not teach “identify, based on the detected command, a first content element, a second content element, and a third content element having a layering order in the video the first content element, the second content element, and the third content element having three- dimensional information allowing at least one of the first content element, the second content element, or the third content element to take precedence and be layered over another of the first content element, the second content element, or the third content element” and “modify the video using the data, based on the detected command, by changing the layering order of the first content element, the second content element, and the third content element to generate a modified video” However, Markel teaches (¶0005) television program or advertisement is accompanied by additional information employed to enhance the program, for example a football game may include icons allowing for viewing of team players, player statistics, other statistics, trivia, and information about other games (i.e., multiple content elements); (¶0022 and ¶0026) enhancing television content by placing a text, icon, graphic, and images that are rendered in conjunction with a television program, enhancement information is found in an enhancement file; (¶0010 and ¶0026) a modify attribute command element/action 

Regarding Claim 23, “The affiliated entity of claim 21, wherein the data includes a graphic and the command is to insert the graphic into the video, and wherein the processor is configured to generate the modified video by inserting the graphic into the video.” Reitmeier teaches (¶0030 and ¶0029) combining locally generated content with centrally generated content involves locally generated graphics, text, and/or still images being inserted/overlaid on the stream

Regarding Claim 24, “The affiliated entity of claim 21, wherein the data includes content and the command is to insert the content into the video, and wherein the processor is configured to generate the modified video by inserting the content into the video.” Reitmeier teaches (¶0030 and ¶0029) combining 

Regarding Claim 25, Reitmeier does not teach “The affiliated entity of claim 21, wherein the data includes a program local to the affiliated entity and the command is to insert the program into the video, and wherein the processor is configured to generate the modified video by inserting the program into the video.” However, Tischer teaches (¶0041) a local television network affiliate may fill the media component insertion area with a different advertisement; (¶0018) media is audio, video, images. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Reitmeier to modify the video by inserting the advertisement into the video as taught by Tischer for the benefit of making the content more relevant/interesting to the viewer and in order to monetize the video.

Regarding Claim 28, its rejection is similar to claim 21.

Regarding Claim 30, its rejection is similar to claim 23.

Regarding Claim 31, its rejection is similar to claim 24.

Claim 32, its rejection is similar to claim 25.

Regarding Claim 35, its rejection is similar to claim 21.

Regarding Claim 37, its rejection is similar to claim 23.

Regarding Claim 38, its rejection is similar to claim 24.

Regarding Claim 39, its rejection is similar to claim 25.

Claim 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Reitmeier, Tischer, Sandoval, and Markel in view of Klappert (US 20120060095).
Regarding Claim 22, Reitmeier, Tischer, Sandoval, and Markel do not teach “The affiliated entity of claim 21, wherein the database comprises a remotely stored database.” However, Klappert teaches (¶0137 and ¶0141) an external database. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the content modification system that uses a database as taught by Reitmeier, Tischer, Sandoval, and Markel to use an external database as taught by Klappert for the benefit of saving processing and memory resources for other devices.

Regarding Claim 29, its rejection is similar to claim 22.

Claim 26, 33, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Reitmeier, Tischer, Sandoval, and Markel in view of Hendricks et al. (US 20100180296, hereinafter Hendricks.)
Regarding Claim 26 Reitmeier, Tischer, Sandoval, and Markel do not teach “The affiliated entity of claim 21, wherein the processor is configured to retrieve the data from the database further based on a show type of the video. However, Hendricks teaches (Figs. 3-4) depicts a program with virtual objects; (Fig. 21) programs are divided into categories/type (e.g., spots, news, mysteries, etc...); (¶0223) a virtual object targeting system that correlates virtual objects with a subscriber record, in doing so allows the subroutine to assign/correlate virtual objects with program categories; (¶0223-¶0225) For example when watching a sporting program virtual objects related to sporting goods are provisioned/inserted. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the content modification system that uses a database as taught by Reitmeier, Tischer, Sandoval, and Markel to associate the virtual objects with program categories as taught by Hendricks in order to customize/personalize content according to user’s interests/preferences (¶0224).

Regarding Claim 33, its rejection is similar to claim 26.

Regarding Claim 40, its rejection is similar to claim 26.

Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Reitmeier, Tischer, Sandoval, and Markel in view of Garcia et al. (US 20140068466, hereinafter Garcia.)
Regarding claim Claim 27, Reitmeier, Tischer, Sandoval, and Markel do not teach “The affiliated entity of claim 21, wherein the processor is further configured to: obtain social website data from a social media website based on the detected command; and modify the video using the social website data before transmitting the modified video to the display.” However, Garcia teaches (¶0047) overlaying social content from a social network onto the video stream from the content source in order to create a modified video stream. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the content modification system as taught by Reitmeier, Tischer, Sandoval, and Markel to create a modified stream using social content as taught by Garcia in order to customize/personalize content to be relevant to a user.

Regarding Claim 34, its rejection is similar to claim 27.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Reitmeier, Tischer, Sandoval, and Markel in view of Sheehan et al. (US 20100037253, hereinafter Sheehan.)
Regarding Claim 36, Reitmeier, Tischer, Sandoval, and Markel do not teach “The method of claim 35, wherein when the video is received from the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Antonellis et al. (US 20120002946) – (Fig. 2 and Claim 5) wherein said 3D content includes frames with objects of interest, wherein said map includes information defining the positions of said objects of interest along the X-, Y- and Z-axis and wherein said graphic elements are placed by said encoder at predetermined positions in relation to said objects of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Frank Johnson/Examiner, Art Unit 2425  

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425